*138DISSENTING OPINION BY
SHOGAN, J.:
¶ 1 While I agree with the Majority’s statement of the law in this area, I cannot accept the Majority’s conclusion that the trial court abused its discretion under the specific facts of this case.
¶ 2 My review of the record reveals that the trial court was in possession of sufficient information to conduct a balancing test pursuant to Commonwealth v. Wexler, 494 Pa. 325, 431 A.2d 877 (1981). Furthermore, the trial court stated that it did conduct the balancing test set forth in Wexler. Trial Court Opinion, 7/1/08, at 4. Although some of the information presented to the trial court was in the form of admissions by counsel during argument, it was appropriate for the trial court to have considered such admissions in its application of Wexler. See Commonwealth v. Johnson, 961 A.2d 877 (Pa.Super.2008) (stating that counsel represent their clients and their admissions are prima fa-cie the admissions of their clients).
¶ 3 Moreover, the fact that the focus of the trial court’s 1925(a) opinion was the great weight it placed on the strength of the Commonwealth’s case against Appellant does not justify reversal. See Commonwealth v. Sanders, 814 A.2d 1248, 1251-1253 (Pa.Super.2003) (stating, in a juvenile decertification matter, that the de-certification court “need not address, seri-atim, the applicability and importance of each factor” it considers and concluding “because reasons exist of record which support the decertification court’s decision, we cannot reweigh the factors or evidence presented”). If the Majority finds the trial court’s analysis lacking, I believe the more appropriate course would be to remand this matter to the trial court for a supplemental opinion addressing all of the Wexler factors in a more thorough fashion. See, e.g., Commonwealth v. Ragan, 439 Pa.Super. 337, 653 A.2d 1286, 1288 (1995) (remanding matter to trial court for preparation of supplemental opinion detailing its decision and findings on a weight of the evidence claim). Accordingly, I am constrained to respectfully dissent.